Mr. Chief Justice Lawrence delivered the opinion of the Court: The only difference between this case and that of School Directors v. Sippy, decided at the present term, ante, p. 287, is, that the instrument sued upon in this case is under seal. The declaration, however, does not aver that the bond was given under authority of a vote of the people for one of the purposes named in the statute, and as this corporation was not created for the purposes of trade or pecuniary emolument, and has no general power to issue bonds, a party seeking to charge it upon one of these instruments must aver in his declaration, and prove upon the trial, facts which show that it was issued within the powers given by the statute. The judgment of the court below is reversed and the cause remanded. Judgment reversed.